DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 10 and 19 recite the limitation "a variable" after the phrase “a contrast agent variable”. It is unclear whether the second “variable” refers to the same variable as the first usage of the term. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recite the limitation "the determined diameter". The only antecedent basis appears in claims 5 and 14, which are not parent claims of claims 7 and 16. Without this it is unclear what ‘diameter’ is being referred to. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in that image data in the one x-ray image or in an intermediate image determined as a function of the subsequence is compared with a limit value.” It is unclear to Examiner what is meant by the phrase “that image data.” Examiner is unsure if this is supposed to be referring to a previously mentioned “image data” (in which case this is an antecedent issue since it is not clear what “that image data” refers to) or if Applicant is intending the phrase “in that”, as in, “ ‘in that’ image data . . . is compared with a limit value.” Appropriate correction is required.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims currently require “wherein one of a number of methods for determining the contrast agent variable is selected as a function of a predicted flow rate.” From the specification it is clear that the contrast agent variable used is selected as a function of the contrast agent flow rate. But the claims require that it is  “the method for determining” the contrast agent variable (and not the variable itself) that is what is “selected as a function of a predicted flow rate.” It is not clear what this would mean. Examiner suggests the following amendment, or something similar, “wherein 

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
Claim 6 and 15 should be amended as follows (adding commas to clarify meaning), “all image data of the image or image data of the image that lies within a predefined value range may be multiplied, after deduction of an offset, by a scaling factor that is dependent on the contrast agent variable.”
Appropriate correction is required.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in schematic block diagram of Figures 1 and 2 should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition and device and processing device in claims 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flohr (US PGPub 2009/0274358)
Regarding claim 1, Flohr discloses a computer-implemented method for processing x-ray images, the method comprising: (Flohr teaches a system or normalizing x-ray CT images. See computer at ¶ 0064.) 
providing a sequence of x-ray images of a field of view in which at least one section of a vascular system of an examination subject is imaged, wherein the sequence of x-ray images describes a variation with time of a detected x-ray intensity in the field of view based on a change in a contrast agent distribution in the section of the vascular system; (¶ 0036 teaches the CT hardware for acquiring a sequence of x-ray images. ¶ 0040-0041 teach imaging the subject’s vasculature to detect a variation in 
determining a contrast agent variable relating to the contrast agent distribution as a function of a variation with time of a variable relating to the detected x-ray intensity in a selected subregion of the sequence of x-ray images; (¶ 0046 teaches selecting a subregion/reference vessel in which to determine a contrast agent variable/reference value that relates to a contrast agent distribution. Calculation of the contrast agent variable/reference value is detailed at ¶ 0051.)
determining an image of the at least one section of the vascular system as a function of at least one x-ray image of the sequence of x-ray images; and (See ¶ 0053 and Fig. 3 which teach determining an image section of the vascular system.)
modifying the image of the at least one section of the vascular system as a function of the contrast agent variable to provide output data. (¶ 0014 and 0051 teach that the x-ray image data is divided by the reference value to obtain a normalized image.)
Regarding claim 2, Flohr discloses the computer-implemented method of claim 1, wherein the selected subregion comprises an image section that images a catheter, a vessel, or the catheter and the vessel via which the contrast agent was or is conducted into the imaged section of the vascular system during an acquisition of the sequence or a subsection of the image section. (As above, ¶ 0046 teaches selecting a subregion/reference vessel in which to determine a contrast agent variable/reference value. Also see ¶ 0053.)
 claim 9, the above combination discloses the computer-implemented method of claim 1, wherein one of a number of methods for determining the contrast agent variable is selected as a function of a predicted flow rate, a duration of a contrast agent injection, or the predicted flow rate and the duration of the contrast agent injection. (Flohr teaches selectively using vessel cross sectional area/vessel flow rate capacity as a contrast agent variable only when a vessel’s flow capacity is expanded or constricted, see ¶ 0015 and 0052. That is, the contrast agent variable only includes a cross-sectional area calibration factor when a prediction flow rate change has occurred (a constriction or widening has been determined).)
Claims 10, 11 and 18 are the system claims of method claim 1, 2 and 9. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 19 is the non-transitory computer implemented storage medium claim of method claim 1. ¶ 0062 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Takemoto (US PGPub 2015/0071520).
Regarding claim 3, Flohr discloses the computer-implemented method of claim 1, including that the include that the selected subregion includes an entry of the contrast agent into the imaged section of the vascular system. (¶ 0046 teaches selecting as the subregion/reference vessel an artery which provides an entry of the contrast agent into the imaged section of the vascular system.)
In the field of normalizing x-ray images Takemoto teaches that the selection of the selected subregion is dependent solely on one x-ray image of the sequence of x-ray images or on a subsequence of x-ray images comprising not all of the x-ray images of the sequence of x-ray images, wherein the one x-ray image or subsequence of x-ray images include an entry of the contrast agent into the imaged section of the vascular system. (Takemoto teaches a system for normalizing x-ray images using a selected subregion/region of interest (ROI) which provides an entry of the contrast agent into the imaged section of the vascular system, see ¶ 0048. ¶ 0045 and 0051-0056 teach that the variables/reference values are based on x-ray images comprising not all of the x-ray images of the sequence, such as the injection start time, duration, etc.)

Regarding claim 4, the above combination discloses the computer-implemented method of claim 3, wherein in order to select the selected subregion, a relevant image segment is determined in that image data in the one x-ray image or in an intermediate image determined as a function of the subsequence is compared with a limit value. (Takemoto teaches that in the selected subregion an image segment is determined and  image data is compared with a limit value/threshold in order to determine a reference value, see ¶ 0052.)
Regarding claim 8, the above combination discloses the computer-implemented method of claim 1, wherein the contrast agent variable is determined from the maximum or minimum of the variation with time of the variable relating to the x-ray intensity in the selected subregion or from an integral over the variation with time. (Takemoto ¶ 0056, 0059 and 0067 teaches integrating the area under the curve to find the accumulated value of the image density value and use this as a reference value.)
.  

Claims 5 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Klabunde (“Velocity versus Flow of Moving Blood”).
Regarding claim 5, the above combination discloses the computer-implemented method of claim 1, further comprising: determining a size of the selected subregion or of a relevant image segment or of a vessel or a catheter via which the contrast agent was or is conducted into the imaged section of the vascular system during acquisition of the sequence of x-ray images, wherein the image of the section of the vascular system is modified as a function of the determined size. (Flohr ¶ 0015 and 0052 detail how normalization can include determining a vessel cross-sectional area and multiplying the image data by calibration factor based on this area.)
In the field of vascular anatomy Klabunde teaches using vessel diameter. (Klabunde teaches using both cross-sectional area and radius/diameter as metrics to quantify a vessel width, ¶ 3, “cross-sectional area of a vessel (A) equals pi (π) times the radius squared”)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with cross-sectional area with Klabunde teaching of using both cross-sectional area and radius/diameter as metrics to quantify a vessel width. Klabunde teaches that these metrics have a predictable relationship and 
Claim 14 is the system claim of method claim 5. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US PGPub 2009/0274358) in view of Hoornaert (US PGPub 2021/0145391) and Kaempfer (US PGPub 2012/0237101).
Regarding claim 6, the above combination discloses the computer-implemented method of claim 1, wherein that in order to modify the image of the section of the vascular system, all image data of the image or image data of the image may be multiplied by a scaling factor that is dependent on the contrast agent variable. (As above, ¶ 0014 and 0051 teach that the x-ray image data is multiplied by a scaling factor based on a reference value to obtain a normalized image.)
In the field of normalizing x-ray images Hoornaert teaches normalizing the image data that lies within a predefined value range (¶ 0057 teaches applying contrast enhancement if the contrast image data is within a predefined value range.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for normalizing x-ray images with Hoornaert’s system for normalizing x-
In the field of scaling x-ray images Kaempfer teaches scaling that comprises deduction of an offset. (¶ 0074 teaches scaling CT image data using scaling and deduction of an offset.)
It would have been obvious to one of ordinary skill in the art to have combined Flohr’s system for scaling x-ray images with Kaempfer’s system for scaling x-ray images. Kaempfer teaches that its scaling includes deduction of an offset, a well-known and widely-used technique in the field of image processing. The combination constitutes the repeatable and predictable result of simply applying Kaempfer’s teaching here and this cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 7, the above combination discloses the computer-implemented method of claim 6, wherein the scaling factor is inversely proportional to the contrast agent variable, the determined diameter, or the contrast agent variable and the determined diameter. (See rejection of claim 1 where Flohr teaches arriving at the 
Claims 15 and 16 are the system claims of method claims 6 and 7. ¶ 0062 teaches a system. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661